Prospectus Supplement To prospectus dated August 1, 2008 Filed pursuant to Rule 424(b)(5) Registration No. 333-151648 3,191,000 shares of Common Stock China Direct Industries, Inc. You should carefully read this prospectus supplement and the accompanying prospectus before you invest.Both documents contain information you should consider before making your investment decision. This prospectus supplement relates to the issuance and sale of up to 3,191,000 shares of our common stock through our sales agent, Rodman & Renshaw, LLC. These sales, if any, will be made pursuant to the terms of a Continuous Offering Program Agreement entered into between us and our sales agent, the form of which was filed with the Securities and Exchange Commission under a Current Report on Form 8-K dated October 14, 2009 and is incorporated herein by reference. Our sales agreement with Rodman & Renshaw, LLC is limited to the sale of common stock with gross proceeds aggregating $5,201,330. Our common stock is listed on the NASDAQ Global Market under the symbol "CDII".On October 14, 2009, the closing price of our common stock as reported on NASDAQ was $1.63 per share.Sales of shares of our common stock under this prospectus supplement, if any, may be made in privately negotiated transactions and/or any other method permitted by law, including sales deemed to be an “at the market” offering as defined in Rule415 under the Securities Act of 1933, as amended, which includes sales made directly on NASDAQ Global Market, the existing trading market for our common stock, or sales made to or through a market maker other than on an exchange. The sales agent will make all sales using commercially reasonable efforts consistent with its normal trading and sales practices, on mutually agreeable terms between the sales agent and us. Unless we and our sales agent otherwise agree, the commission to the sales agent for sales of common stock sold pursuant to the Continuous Offering Program Agreement will be 4% of the gross proceeds of the sales price per share. If different than 4%, the amount of any compensation to be received by the sales agent will be disclosed in a separate prospectus supplement for such shares. The net proceeds to us that we receive from sales of our common stock will depend on the number of shares actually sold and the offering price for such shares. If all 3,191,000shares of common stock were sold at the October 14, 2009 closing sales price, we would receive $5,201,330in gross proceeds, or $4,993,277 in aggregate net proceeds assuming a sales agent fee of 4%. The actual proceeds to us will vary. In connection with the sale of common stock on our behalf, the sales agent may be deemed an “underwriter” within the meaning of the Securities Act of 1933, as amended, and the compensation of the sales agent may be deemed to be underwriting commissions or discounts. We have agreed to provide indemnification and contribution to the sales agent against certain liabilities, including liabilities under the Securities Act of 1933. The aggregate market value of our outstanding common stock which is our only class of voting securities held by non-affiliates of our company was $37,092,480 on October 14,2009.During the prior 12 calendar month period from the date of this prospectus we sold 2,702,702 shares of our common stock and common stock purchase warrants to purchase an additional 1,351,352 shares of our common stock pursuant to a prospectus supplement dated June 15, 2009 to the original prospectus dated August 1, 2008 to which this prospectus is also a supplement. Investing in our common stock involves a high degree of risk.Risks associated with an investment in our common stock are described in the section entitled “Risk Factors” beginning on page S-6 of this prospectus supplement, which supersede in their entirety the risk factors beginning on page 5 of the accompanying prospectus.You should carefully consider these risk factors before making an investment decision. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Rodman& Renshaw, LLC The date of this prospectus supplement is October 15, 2009 TABLE OF CONTENTS Prospectus supplement Page No. Cautionary Note Regarding Forward-Looking Information and Factors That May Affect Future Results S-3 Prospectus Supplement Summary S-4 The Offering S-5 Summary Consolidated Financial Data S-6 Risk Factors S-6 Use of Proceeds S-13 Plan of Distribution S-13 Legal Matters S-14 Experts S-14 Limitations of Liability and Indemnification for Securities Act Liabilities S-14 Available Information S-14 Information Incorporated by Reference S-15 Prospectus About this Prospectus 2 Available Information 2 The Company 3 Cautionary Statement Regarding Forward-Looking Information 4 Risk Factors 5 Use of Proceeds 12 Description of Capital Stock 12 Description of Warrants 14 Material Federal Income Tax Consequences 15 Selling Shareholders 15 Plan of Distribution 17 Legal Matters 19 Experts 19 Information Incorporated by Reference 19 Limitation of Directors’ and Officers’ Liability and Commission on Indemnification for Securities Act Liabilities 20 ABOUT THIS PROSPECTUS SUPPLEMENT We are providing this information to you about this offering of securities in two parts.The first part is this prospectus supplement, which provides the specific details regarding the offering of our securities and also adds to and updates information contained in or incorporated by reference into the accompanying prospectus.The second part is the base prospectus dated August 1, 2008, including in the registration statement on Form S-3, as amended (SEC File No. 333-151648).Generally, when we refer to this “prospectus,” we are referring to both documents combined.This prospectus supplement and the accompanying prospectus are part of a shelf registration statement that we filed with the U.S. Securities and Exchange Commission.Under the shelf registration process, we may offer from time to time shares of our common stock up to an aggregate amount of $50,000,000, of which this offering is a part.We have previously sold 2,702,702 shares of our common stock and common stock warrants to purchase an additional 1,351,352 shares of our common stock for gross proceeds of $5 million (net proceeds of approximately $4.85 million) pursuant to a prospectus supplement dated June 15, 2009 to the original prospectus dated August 1, 2008 to which this prospectus is also a supplement.In the accompanying prospectus supplement, we provide you with a general description of the securities we may offer from time to time under our shelf registration statement.In this prospectus supplement, we provide you with specific information about the shares of our common stock that we are selling in this offering.This prospectus supplement and the accompanying prospectus and the documents incorporated by reference herein and therein include important information about us, our common stock being offered and other information you should know before investing.This prospectus supplement also adds, updates and changes information contained in the accompanying prospectus. You should read this prospectus and the accompanying prospectus, as well as the additional information described under “Information Incorporated By Reference” on page S-15, before investing in shares of our common stock. You should rely on the information contained in this prospectus supplement, the accompanying prospectus and the documents we incorporate by reference in this prospectus supplement and the accompanying prospectus.We have not authorized anyone to provide you with information different from that contained or incorporated by reference in this prospectus supplement and the accompanying prospectus.If anyone provides you with different or inconsistent information you should not rely on it.You should assume that the information contained in this prospectus supplement and the accompanying prospectus, as well as the information that we have filed with the Securities and Exchange Commission, or SEC, and incorporated by reference herein and therein, is accurate only as of the date of the applicable document.This prospectus supplement and the accompanying prospectus does not constitute an offer or solicitation by anyone in any jurisdiction in which an offer or solicitation is not authorized or in which the person making an offer or solicitation is not qualified to do so, or to anyone to whom it is unlawful to make an offer or solicitation. S-2 The information contained in this prospectus supplement and the accompanying prospectus is correct only as of the date on the cover page, regardless of the date of this prospectus supplement was delivered to you or the date on which you acquired any of the shares. CAUTIONARY NOTE REGARDING FORWARD-LOOKING INFORMATION AND FACTORS THAT MAY AFFECT FUTURE RESULTS This prospectus supplement contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. The SEC encourages companies to disclose forward-looking information so that investors can better understand a company’s future prospects and make informed investment decisions. This prospectus supplement and other written and oral statements that we make from time to time contain such forward-looking statements that set out anticipated results based on management’s plans and assumptions regarding future events or performance. We have tried, wherever possible, to identify such statements by using words such as “anticipate,” “estimate,” “expect,” “project,” “intend,” “plan,” “believe,” “will” and similar expressions in connection with any discussion of future operating or financial performance. In particular, these include statements relating to future actions, future performance or results of current and anticipated sales efforts, expenses, the outcome of contingencies, such as legal proceedings, and financial results. A list of factors that could cause our actual results of operations and financial condition to differ materially is set forth below, and these factors are discussed in greater detail under “Risk Factors” beginning on page S-6 of this prospectus supplement: • Continued global economic weakness is expected to reduce demand for our products in each of our segments; • Fluctuations in the availability of magnesium and in levels of customer demand; • Changes in the prices of magnesium and magnesium-related products; • Fluctuations in the cost or availability of coke gas and coal; • Loss of orders from any of our major customers; • The value of the equity securities we accept as compensation is subject to adjustment which could result in losses to us in future periods; • Our ability to effectively integrate our acquisitions and to manage our growth and our inability to fully realize any anticipated benefits of acquired business; • Our need for additional financing which we may not be able to obtain on acceptable terms, the dilutive effect additional capital raising efforts in future periods may have on our current shareholders and the increased interest expense in future periods related to additional debt financing; • Our dependence on certain key personnel; • Our ability to establish adequate management, cash, legal and financial controls in the PRC; • The lack of various legal protections in certain agreements to which we are a party and which are material to our operations which are customarily contained in similar contracts prepared in the United States; • Potential impact of PRC regulations on our intercompany loans; • Our ability to assure that related party transactions are fair to our company; • The number of related party transactions in which we engage and potential conflicts of interest including, but not limited to, the fact that Yuwei Huang, our Executive Vice President – Magnesium, director and an officer of several of our magnesium subsidiaries is also an owner and executive officer of several companies which directly compete with our magnesium business; • Our ability to comply with the United States Foreign Corrupt Practices Act which could subject us to penalties and other adverse consequences; • Limits under the Investment Company Act of 1940 on the value of securities we can accept as payment for our business consulting services; • Our acquisition efforts in future periods may be dilutive to our then current shareholders; • The risks and hazards inherent in the mining industry on the operations of our basic materials segment; • The effect of changes resulting from the political and economic policies of the Chinese government on our assets and operations located in the People’s Republic of China, or PRC; • The impact of Chinese economic reform policies; • The influence of the Chinese government over the manner in which our Chinese subsidiaries must conduct our business activities; • The impact on future inflation in China on economic activity in China; • The impact of any recurrence of severe acute respiratory syndrome, or SAR’s, or another widespread public health problem; • The limitation on our ability to receive and use our revenues effectively as a result of restrictions on currency exchange in China; • Our ability to enforce our rights due to policies regarding the regulation of foreign investments in China; • Recent substantial declines in the market price for shares of our common stock and continued highly volatile and wide market price fluctuations; • The impact on our stock price due to sales of our stock by existing shareholders and stock option exercises and sales of those shares of stock; and • Possible claim for underwriting fees and expenses. S-3 We caution that the factors described herein and other factors could cause our actual results of operations and financial condition to differ materially from those expressed in any forward-looking statements we make and that investors should not place undue reliance on any such forward-looking statements. Further, any forward-looking statement speaks only as of the date on which such statement is made, and we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of anticipated or unanticipated events or circumstances. New factors emerge from time to time, and it is not possible for us to predict all of such factors. Further, we cannot assess the impact of each such factor on our results of operations or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. PROSPECTUS SUPPLEMENT SUMMARY This summary only highlights the more detailed information appearing elsewhere in this prospectus supplement, the accompanying prospectus and the documents incorporated by reference herein and therein.It may not contain all of the information that may be important to you.To fully understand the investment you are contemplating, you should read carefully this entire prospectus supplement, the accompanying prospectus and the detailed information incorporated into each of them by reference before you decide to make an investment.You should pay special attention to the “Risk Factors” section of this prospectus supplement beginning on page S-6 to determine whether an investment in our common stock is appropriate for you. When used herein, "China Direct", "we", "us" or "our" refers to China Direct Industries, Inc., a Florida corporation, and our subsidiaries. China Direct Industries, Inc. We are a U.S. company that manages a portfolio of Chinese entities.We also provide consulting services to Chinese businesses.We operate in three identifiable business segments: • Magnesium, • Basic Materials, and • Consulting. Beginning in 2005, we began operating as a management and advisory services organization to provide consulting services to private companies in the PRC. In the fourth quarter of 2006, we established our Magnesium and Basic Materials segments which have grown in 2007 and 2008 through acquisitions of controlling interests of Chinese private companies.We consolidate these acquisitions as either our wholly or majority owned subsidiaries. Through this ownership control, we provide management advice, business development services, strategic planning, macroeconomic industry analysis and financial management seeking to improve the quality and performance of each portfolio company.We also provide our subsidiaries with investment capital to expand their businesses. In an effort to augment the growth and expand the business opportunities of our subsidiaries, through June 30, 2009 we have invested $27 million to acquire a controlling interest in our subsidiaries and provided them approximately $2.6 million in working capital since 2006. As we have grown our Magnesium and Basic Materials segments in 2007, 2008 and 2009, we have devoted a significant amount of our capital and human resources to these aspects of our operations. In September 2009, our board of directors approved a non-binding letter of intent with Taiyaun Yiwei Magnesium Group, Ltd. (“YiWei Magnesium?? to acquire additional magnesium production facilities it owns in China and our intent to sell our stake in our Pan Asia Magnesium, Ltd. subsidiary.We believe these changes strengthen our ability to strategically grow our business in our Magnesium and Basic Materials segments in a challenging worldwide economic environment as we seek to become the global leader in the production and distribution of pure magnesium. In our Magnesium segment, our largest segment, we operate five entities which produce, sell and distribute pure magnesium ingots, magnesium powders and magnesium scraps. Revenues from this segment were approximately $18.5 million for the six months ended June 30, 2009 which included revenues of approximately $6.6 million from related parties, and represented approximately 45% of our total consolidated revenues.Revenues from this segment were approximately $169.8 million in 2008, including revenues of approximately $16.8 from related parties, and represented approximately 71 % of our total consolidated revenues.Revenues from this segment were approximately $100.9 million in 2007, including revenues of approximately $2.8 million from related parties, and represented approximately 58% of our total consolidated revenues. In our Basic Materials segment, we operate five entities which sell and distribute a variety of products including: • industrial grade synthetic chemicals; • steel products; and • non ferrous metals. S-4 This segment also includes our zinc mining property which has not commenced operations.For the six months ended June 30, 2009, our Basic Materials segment generated revenues of approximately $21.9 million, representing approximately 53% of our total consolidated revenues.In 2008 our Basic Materials segment generated revenues of approximately $53.8 million, representing approximately 22% of our total consolidated revenues, and in 2007 our Basic Materials segment generated revenues of approximately $55.3 million, representing approximately 33% of our total consolidated revenues. In our Consulting segment, we provide a suite of consulting services to U.S. public companies that operate primarily in China. The consulting fees we charge vary based upon the scope of the services we provide. For the six months ended June 30, 2009, our Consulting segment generated revenues of approximately $680,000, representing approximately 2% of our total consolidated revenues.In 2008 our Consulting segment generated revenues of approximately $16.4 million, representing approximately 6.8% of our total consolidated revenues.In 2007 our Consulting segment generated revenues of approximately $11.3 million, including revenues of approximately $1.76 million from related parties, representing approximately 7% of our total consolidated revenues. In 2007 we launched a Clean Technology segment.We discontinued this segment in the third quarter of 2008 when we completed the sale in October 2008 of an 81% interest in CDI Clean Technology and its subsidiaries, CDI Wanda and Yantai CDI Wanda to PE Brothers Corp. for $1,240,000 paid in the form of a promissory note and recorded a gain on the sale of $238,670. We plan to retainour19% ownership interest in CDI Clean Technology and account for itusing the cost method of accounting. Corporate Information We were incorporated in Delaware in July 1999.In June 2007 we domesticated the company in the State of Florida under the name China Direct, Inc.On May 29, 2009, we changed our name to China Direct Industries, Inc. to more accurately reflect our operations in the production of magnesium and distribution of basic materials.As previously reported, our board of directors approved a resolution on August 13, 2009changingour fiscal year end to September 30th of each year. Previously, our fiscal year ended on December 31 of each year.
